Case 2:20-cv-00794-DBB-DBP Document 33 Filed 02/05/21 PageID.527 Page 1 of 2




Brent R. Baker (10411)
Aaron D. Lebenta (10180)
Jonathan D. Bletzacker (12034)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
bbaker@parsonsbehle.com
alebenta@parsonsbehle.com
jbletzacker@parsonsbehle.com
ecf@parsonsbehle.com

Maranda E. Fritz (Admitted Pro Hac Vice)
MARANDA E. FRITZ, P.C.
335 Madison Avenue, 12th Floor
New York, New York 10017-4611
Telephone: 646.584.8231
Facsimile: 212.344.6101
Email: maranda@fritzpc.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


                                                    ORDER GRANTING STIPULATED
 ALPINE SECURITIES CORPORATION, a
                                                      MOTION REGARDING CASE
 Utah corporation,
                                                           SCHEDULING
                          Plaintiff,

         v.
                                                     Case No. 2:20-cv-00794-DBB-DBP
 FINANCIAL INDUSTRY REGULATORY
 AUTHORITY,
                                                          Judge David B. Barlow
                 Defendant.
                                                       Magistrate Judge Dustin B. Pead


       Based on the parties’ Stipulated Motion Regarding Case Scheduling (“Motion”), and for

good cause appearing therefore;
Case 2:20-cv-00794-DBB-DBP Document 33 Filed 02/05/21 PageID.528 Page 2 of 2




       IT IS HEREBY ORDERED that the Motion is GRANTED. The parties’ obligation to

submit a Rule 26(f) scheduling plan is continued until after the Court rules on Defendant’s pending

motion to dismiss (Doc. No. 27). If the Court denies that motion to dismiss, then the parties shall

meet and confer and provide the Court with a Rule 26(f) scheduling plan within 14 days of the

Court’s entry of such order.

       DATED this 4 February 2021.




                                             Dustin B. Pead
                                             United States Magistrate Judge
Approved as to form by:


/s/ Clint R. Hansen (with permission)
Clint R. Hansen
Kevin N. Anderson
FABIAN VANCOTT

Gregory A. Davis
SQUIRE PATTON BOGGS (US) LLP
      Attorneys for Defendant




                                                2
